 1                                                               HONORABLE THOMAS S. ZILLY
 2
 3
 4
 5                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE
 7
     STANLEY PACE,                                         Civil Action No.: 2:18-cv-01172-TSZ
 8
     an individual,
 9                                                         STIPULATION AND ORDER TO
                     Plaintiff,                            EXTEND TIME FOR
10   v.                                                    DEFENDANT TO RESPOND TO
11                                                         COMPLAINT
     AMBI SERVICOS DE INTERNET LTDA.,
12   a Brazil corporation

13                   Defendant.
14
15           Pursuant to Local Rules 7 and 10(g), the parties through their undersigned counsel

16   submit for the Court’s approval this stipulation to extend the time for Defendant to answer or
17   otherwise respond to the complaint by twenty (20) days. In support of this stipulation, the
18   parties state as follows:
19
             Plaintiff filed its Complaint on August 9, 2018 (Dkt. 1). Pursuant to the Court’s Order
20
     Directing Foreign Service of Process (Dkt. 9), the summons and complaint was delivered to
21
     Defendant on January 30, 2019 making Defendant’s response to the complaint due on February
22
     20, 2019. Counsel for Defendant was engaged on February 18, 2019 and counsel promptly
23
     filed a Notice of Appearance on February 19, 2019 (Dkt. 12).
24
25           In order to provide Defendant and its counsel with sufficient time to investigate the

26   claims and prepare an answer or otherwise respond to the complaint, the parties hereby stipulate

27   and agree to a 20-day extension of time from February 20, 2019 to March 12, 2019.


     STIPULATION AND ORDER TO EXTEND
                                                                   SEED INTELLECTUAL PROPERTY LAW GROUP LLP
     TIME FOR DEFENDANT TO RESPOND TO                                     701 FIFTH AVENUE, SUITE 5400
     COMPLAINT                                                          SEATTLE, W ASHINGTON 98104-7092
                                                                                 (206) 622-4900
     Case No. 2:18-cv-1172-TSZ                         1
 1                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
 2
                                Dated this 20th day of February, 2019.
 3
 4   NEWMAN & DU WORS LLP                           SEED IP LAW GROUP LLP
 5
      s/ Derek Linke                                 s/Marc C. Levy
 6   Derek Alan Newman                              Marc C. Levy, WSBA No. 19203
     Derek Linke                                    Russell C. Pangborn, WSBA No. 36534
 7   2101 Fourth Avenue, Suite 1500                 701 Fifth Avenue, Suite 5400
 8   Seattle, WA 98121                              Seattle, WA 98104
     Derek@newmanlaw.com                            Telephone: (206) 622-4900
 9   Linke@newmanlaw.com                            Facsimile: (206) 682-6031
                                                    MarcL@seedip.com
10   Howard M Neu                                   RussP@seedip.com
11   LAW OFFICE OF HOWARD NEU, PA
     4839 SW Volunteer Road, Ste 512                Attorneys for Defendant,
12   Southwest Ranches, FL 33330                    Ambi Servicos de Internet Ltda.
     Howard@neulaw.com
13
14   Attorneys for Plaintiff,
     Stanley Pace
15
16
17                                            ORDER

18   PURSUANT TO STIPULATION, IT IS SO ORDERED.

19   DATED this 21st day of February, 2019.
20
21
22
                                                       A
                                                       Thomas S. Zilly
23                                                     United States District Judge

24
25
26
27

     STIPULATION AND ORDER TO EXTEND
                                                               SEED INTELLECTUAL PROPERTY LAW GROUP LLP
     TIME FOR DEFENDANT TO RESPOND TO                                 701 FIFTH AVENUE, SUITE 5400
     COMPLAINT                                                      SEATTLE, W ASHINGTON 98104-7092
                                                                             (206) 622-4900
     Case No. 2:18-cv-1172-TSZ                     2
